Citation Nr: 1425391	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  13-02 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via a video conference (video conference hearing) in April 2014.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his April 2014 hearing, the Veteran testified that he was scheduled for a VA examination regarding his service-connected bilateral hearing loss the following week.  There is no report of this examination in the claims file.  As a new VA hearing examination would potentially speak to the level of occupational impairment the disability causes, the claim must be remanded in order to add the report to the file.  

Additionally, the Board notes that the Veteran underwent a VA mental disorders examination in March 2013.  This examination resulted in his rating for service-connected dysthymia being increased from 50 percent disabling to 70 percent (minus 10 percent due to a pre-existing condition).  The Veteran should now be afforded a VA examination conducted by a vocational specialist to provide an opinion regarding potential unemployability as a result of totality of his service-connected disabilities, taking into account his seemingly worsened mental condition.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain all outstanding VA treatment records for the Veteran, including any recent VA examinations for his bilateral hearing loss and other service-connected disabilities, and associate them with the claims file.

2. Thereafter, afford the Veteran an appropriate VA examination, to be conducted, if possible, by a vocational specialist.  The examiner must review the claims folder in conjunction with the examination.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's service-connected disabilities (dysthymia, prostate cancer, tinnitus, and bilateral hearing loss), in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.  

In providing this opinion, the examiner should also acknowledge and discuss the Veteran's lay statements regarding the various effects of his conditions on his employment, the statements from his family members, the statements from his prior employers, and all previous VA examinations in the claims file. 

All findings, conclusions, and opinions must be supported by a clear rationale.

3. After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue in light of all evidence of record.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



